Citation Nr: 1824103	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  13-20 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for left Achilles tendon repair with residuals left ankle strain (hereinafter a "left ankle disability"). 

2. Entitlement to an initial compensable rating for residuals of left Achilles tendon repair scar (hereinafter a "left ankle scar").


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1992 to July 1996. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from August 2011 and December 2017 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board in April 2015 and June 2017, at which times the issues currently on appeal were remanded for additional development.  The case has now been returned to the Board for further appellate action. 

On remand, the AOJ granted service connection for a left ankle scar and included it in the December 2017 Supplemental Statement of the Case (SSOC).  As such, and because the matter developed for appeal involves the rating of residuals, the evaluation of the scar is considered part and parcel of the issue developed for appeal and will be adjudicated by the Board. 


FINDINGS OF FACT

1.  The Veteran's left ankle disability constitutes a marked ankle disability.  

2. The Veteran has one service-connected scar that is neither painful nor unstable, that is 27.5 centimeters long. 


CONCLUSIONS OF LAW

1. The criteria for a higher rating of 20 percent, but no higher, for a left ankle disability have been met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5284 (2017).


2. The criteria for an initial compensable rating, for service-connected left ankle scar has not been met or approximated. 38 U.S.C. §§ 1155, 5103, 5103A and 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, and 4.7, Diagnostic Code 7804 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability Rating - Left Ankle Disability

The Veteran claims a rating in excess of 10 percent is warranted for a left ankle disability, as the severity of his disability is not accurately reflected by the currently assigned rating.  

A March 2011 VA treatment record indicates that the Veteran was seen for pain and "popping" of his ankle after doing 80 jumping jacks.  He reported walking with a limp, inability to stand on his tiptoes without increased pain, and reported the pain at 5 out of 10 intensity.  

In July 2011, the Veteran was afforded a VA examination.  At this time, the Veteran reported that he experienced chronic left Achilles tendon pain described as soreness with 5 to 6 out of 10 pain intensity.  He reported that had stiffness in the Achilles, and that the symptoms have gotten progressively worse over time.  He denied incapacitating episodes.  He stated he did routine calf stretches.  He reported treatment that included the following: rest; elevation; heat application; cold application; medication; and stretching exercises.  He stated he responded fairly, with partial alleviation of symptoms to all of his treatment.  He reported some gastrointestinal distress with medication use, and reported he had stopped some medication due to the aggravation of his stomach.  He endorsed a history of ankle surgery.  He reported he experienced pain, stiffness, fatigability, weakness, and lack of endurance, all while walking and while standing.  The Veteran endorsed flare-ups with a frequency of 1 to 3 times monthly, lasting 1 to 2 days in duration.  He stated that during flare-ups he was able to function with mild to moderate limitations related to the pain.  He denied limitations on standing or walking.  The Veteran reported that he occasionally used a cane for assistance with ambulation once or twice every two weeks.  The Veteran stated that he had not experienced any left Achilles pain since March 2011.

On physical examination, there was no evidence of painful motion, swelling, tenderness, instability, or abnormal weight-bearing.  Weakness was shown with a power level of 4.5 out of 5 for the ability to heel and toe walk.  The examiner found that the left Achilles was slightly thicker than the right.  The examiner noted the following effects on activities:  no effect on chores; no effect on shopping; preventative effect on exercise, sports, and recreation; no effect on traveling, feeding, bathing, dressing, toileting, grooming, and driving.  The examiner noted the disability to be intermittent with remissions, with no side effects from treatment.  There was no evidence of deformity, giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of joint motion, dislocation, subluxation, locking, effusion, inflammation, or other conditions.  The examiner noted the flare-ups of the joint to be severe, precipitated by activity.  No symptoms of arthritis were found.  The Veteran had a normal gait. Dorsiflexion was to 10 degrees; and, plantar flexion was to 32 degrees; with no evidence of pain on motion, but with evidence of pain on repetitive motion.  No ankylosis was found.  The examiner diagnosed left Achilles tendon repair due to a complete rupture with residuals left ankle sprain.  

In August 2011 and July 2013 correspondence, the Veteran stated that he lived with chronic daily pain and marked limited range of motion.  He reported that he could not curl his big toe; his leg was permanently stiff, with a deformity.  He stated he could not run without extreme pain. 

In August 2015 correspondence, the Veteran reported that he had chronic pain related to his left Achilles every time he had to walk.  He stated that he had constant pain, constant soreness, with pain radiating from the back of the heel to his back.  He reported developing thick scar tissue in the lower ankle that was 11 inches long.  He stated he had stopped doing sports and other activities due to the left ankle disability.  

In November 2015, the Veteran was afforded another VA examination. At this time, the Veteran did not report any functional loss or functional impairment of the left ankle.  He endorsed flare-ups of the left ankle.  The Veteran denied the use of any assistive devices as a normal mode of locomotion. 

On physical examination, the Veteran had plantar flexion to 30 degrees, and dorsiflexion to 10 degrees.  The examiner did not find that the range of motion itself contributed to a functional loss.  There was no evidence of pain with weight-bearing. There was no evidence of crepitus.  There was no additional functional loss following repetition.  The Veteran did not have pain on palpation.  On muscle strength testing, the Veteran had normal muscle strength, and no muscle atrophy was shown.  No ankylosis was found.  Joint instability testing was negative.  One surgical scar was noted, and was not shown to be painful or unstable, and measured less than 39 square centimeters.  The Veteran's left ankle disability did not affect his ability to work.  No other pertinent physical findings, complications, conditions, signs or symptoms related to the left ankle disability were shown. 

In September 2017, the Veteran was afforded another VA examination.  At this time, the Veteran reported pain to the left Achilles tendon area.  He stated around 2007 he began having discomfort, aggravated by exercise and running, with pain in the heel, redness, and feeling hot.  He reported daily discomfort when waking up.  He reported the original injury was a pop while playing football and that it was a complete rupture of the Achilles.  He reported Achilles repair surgery in 1994.  He reported the use of daily ice and topical medication, and the use of inflammatory medication as needed.  He reported the pain at 6 out of 10 intensity.  He endorsed flare-ups occurring several times a month, with pain at 8 out of 10 intensity.  He stated the disability limited ambulation, running, and stairs.  The Veteran endorsed the occasional use of a cane as a normal mode of locomotion. 

On physical examination, the Veteran had plantar flexion to 30 degrees, and dorsiflexion to 10 degrees.  The examiner did not find that the range of motion itself contributed to a functional loss.  There was no evidence of pain with weight-bearing.  The Veteran did not have pain on palpation.  There was no evidence of crepitus.  There was no additional functional loss following repetition.  On muscle strength testing, the Veteran had normal muscle strength, and no muscle atrophy was shown.  No ankylosis was found.  No instability or dislocation was suspected.  The Veteran did not have shin splints, stress fractures, Achilles tendonitis, Achilles tendon rupture, malunion of calcaneus, or talectomy.  Pain in the tendon was shown as a residual of Achilles tendon repair surgery.  No other pertinent physical findings, complications, conditions, signs or symptoms related to the left ankle disability were shown.  One surgical scar was shown measuring 27.5 centimeters in length and .1 centimeters in width.  The examiner found the left ankle disability may affect the Veteran's employment due to limitation of ambulation of long distances.  Passive range of motion testing was not performed to prevent harm to the Veteran.  The examiner noted that the limitations shown were consistent with the Veteran's complaints.  There was no radiating pain, pain on weight-bearing or popping during the September 2017 VA examination.

The Board finds that the Veteran is entitled to a higher rating of 20 percent for a left ankle disability.  While the Veteran has consistently demonstrated moderate limitation of ankle motion on VA examination, the Board finds that the Veteran suffered a significant injury to his Achilles tendon.  Given the significant injury to the Veteran's Achilles tendon and the additional functional impairment the Veteran contends he experiences during flare-ups, the Board finds that the Veteran's overall ankle disability probable more nearly approximates a marked ankle disability under Diagnostic Code 5271.

Consideration has been given to assigning higher ratings for a left ankle disability under 38 C.F.R. § 4.71a, Diagnostic Code 5270 (2015), pertaining to ankylosis of the ankle.  All VA examinations have shown ranges of motion and all examinations specifically found that there was no ankylosis of the ankle.  The Board has also considered additional functional impairment due to pain and other factors in finding that a range of motion has been present in the ankle and thus ankylosis is not shown.  Therefore, the Board finds that the Veteran is not entitled to a rating in excess of 20 percent for a left ankle disability as ankylosis is not shown. 

Accordingly, the Board finds that the Veteran is entitled to a higher rating of 20 percent but no higher for a left ankle disability.  

Disability Rating - Left Ankle Scar

The Veteran's left ankle scar is rated under Diagnostic Code 7804. He claims a compensable rating is warranted as the severity of his scar is not accurately reflected by the currently assigned rating.  

The Veteran was afforded a VA examination in September 2017.  At this time, it was noted that the Veteran had a left ankle scar as a result of a surgical procedure performed in December 1994.  The Veteran was noted to have a scar on his left lower leg related to a ruptured Achilles tendon.  The scar was not shown to be painful or unstable.  The left ankle scar was 27.5 centimeters long.  There is no indication from the examination report that the scar was tender to the touch.  There was no disfigurement of the head, face, or neck.  One scar was found on physical examination.  There was no unstable scar with frequent loss of covering of the skin over the scar.  There was no scar that was both unstable and painful.  There were no other pertinent physical findings, complications, conditions, or signs or symptoms such as muscle or nerve damage associated with the scar.  The examiner noted that the Veteran's scar did not impact his ability to work.  

A review of the record shows that the Veteran receives treatment for various disabilities at the VA Medical Center.  However, a review of the VA Medical Center treatment notes of record does not show that the Veteran receives regular treatment for his left ankle scar or that the scar is worse than that which was reported in the September 2017 VA examination report.

The Board finds that the Veteran is not entitled to a compensable rating for a left ankle scar.  The Veteran was noted to have only one scar upon physical examination.  There is no indication that the Veteran's scar was painful or unstable.  The evidence does not show three or more painful scars.  Therefore, a disability rating in excess of 10 percent is not warranted for painful scars.  38 C.F.R. § 4.118, Diagnostic Code 7804.  

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a compensable rating for a left ankle scar.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a higher rating of 20 percent (reassigned to Diagnostic Code 5271) for a left ankle disability is granted subject to the law and regulations governing the award of monetary benefits.

Entitlement to an initial compensable rating for a left ankle scar is denied.



____________________________________________
TANYA SMITH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


